RESTRICTION REQUIREMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application discloses the following embodiments:
Embodiment 1 - Figs. 1.1-1.3
Embodiment 2 - Figs. 2.1-2.3
Embodiment 3 - Figs. 3.1-3.3
Embodiment 4 - Figs. 4.1-4.3
Embodiment 5 - Figs. 5.1-5.3
Embodiment 6 - Figs. 6.1-6.3
Embodiment 7 - Figs. 7.1-7.3
Embodiment 8 - Figs. 8.1-8.3
Embodiment 9 - Figs. 9.1-9.3
Embodiment 10 - Figs. 10.1-10.3
Embodiment 11 - Figs. 11.1-11.3
Embodiment 12 - Figs. 12.1-12.3
Embodiment 13 - Figs. 13.1-13.3
Embodiment 14 - Figs. 14.1-14.3
Embodiment 15 - Figs. 15.1-15.3

Embodiment 17 - Figs. 17.1-17.3
Embodiment 18 - Figs. 18.1-18.3
Embodiment 19 - Figs. 19.1-19.3
Embodiment 20 - Figs. 20.1-20.3
Embodiment 21 - Figs. 21.1-21.3
Embodiment 22 - Figs. 22.1-22.3
Embodiment 23 - Figs. 23.1-23.3
Embodiment 24 - Figs. 24.1-24.3
Embodiment 25 - Figs. 25.1-25.6
Embodiment 26 - Figs. 26.1-26.6
Embodiment 27 - Figs. 27.1-27.6
Embodiment 28 - Figs. 28.1-28.6
Embodiment 29 - Figs. 29.1-29.6
Embodiment 30 - Figs. 30.1-30.6
Embodiment 31 - Figs. 31.1-31.6
Embodiment 32 - Figs. 32.1-32.5
Embodiment 33 - Figs. 33.1-33.5
Embodiment 34 - Figs. 34.1-34.5
Embodiment 35 - Figs. 35.1-35.5
Embodiment 36 - Figs. 36.1-36.5

Embodiment 38 - Figs. 38.1-38.5
Embodiment 39 - Figs. 39.1-39.5
Embodiment 40 - Figs. 40.1-40.5
Embodiment 41 - Figs. 41.1-41.5
Embodiment 42 - Figs. 42.1-42.5
Embodiment 43 - Figs. 43.1-43.5
Embodiment 44 - Figs. 44.1-44.5
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  The difference in appearance create(s) patentably distinct designs.
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
The above embodiments divide into the following patentably distinct groups of designs:
Group 1 - Embodiment 1
Group 2 - Embodiments 2 and 17
Group 3 - Embodiment 3
Group 4 - Embodiment 4
Group 5 - Embodiment 5

Group 7 - Embodiment 7
Group 8 - Embodiment 8
Group 9 - Embodiment 9
Group 10 - Embodiment 10
Group 11 - Embodiment 11
Group 12 - Embodiment 12
Group 13 - Embodiment 13
Group 14 - Embodiment 14
Group 15 - Embodiment 15
Group 16 - Embodiment 16
Group 17 - Embodiment 18
Group 18 - Embodiment 19
Group 19 - Embodiment 20
Group 20 - Embodiment 21
Group 21 -Embodiment 22
Group 22 - Embodiment 23
Group 23 - Embodiment 24
Group 24 - Embodiment 25
Group 25- Embodiment 26
Group 26 - Embodiment 27

Group 28- Embodiment 29
Group 29 - Embodiment 30
Group 30 - Embodiment 31
Group 31 - Embodiments 32 and 37
Group 32 - Embodiment 33
Group 33 - Embodiment 34
Group 34 - Embodiment 35
Group 35 - Embodiment 36
Group 36 - Embodiment 38
Group 37 - Embodiment 39
Group 38- Embodiment 40
Group 39 - Embodiment 41
Group 40- Embodiment 42
Group 41 - Embodiment 43
Group 42 - Embodiment 44
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
A reply to this requirement must include an election of a single group for prosecution on the merits even if this requirement is traversed. 37 CFR § 1.143. Any reply that does not include an election of a single group will be held nonresponsive. Applicant is also requested to direct cancellation of all reproductions and the corresponding descriptions which are directed to the nonelected groups. 
For ease of comparison with the International Registration, and for compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, the numbering of the drawing figures included in the elected Group should not be changed.
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
Hague - Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Notes on Correspondence 
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at tracey.bell2@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999. The examiner can normally be reached 9:30-6:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACEY J BELL/Examiner, Art Unit 2917